In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Kohn, J.), entered May 28, 1997, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff failed to establish a prima facie case that she sustained a serious injury within the meaning of Insurance Law § 5102 (d). While the plaintiff submitted an affidavit by her examining chiropractor characterizing her injury as a “permanent consequential limitation” in her cervical and lumbar regions, the affidavit was prepared more than two years after he last saw the plaintiff and did not indicate that the opinion expressed therein was based upon any recent medical examination of her (see, Beckett v Conte, 176 AD2d 774; O’Neill v Rogers, 163 AD2d 466; Philpotts v Petrovic, 160 AD2d 856). Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.